Case 1:20-cv-23284-XXXX Document 1 Entered on FLSD Docket 08/06/2020 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division


   JAMES MORELLI
   3214 Calvert Boulevard,
   Lusby, MD 20657,

                   Plaintiff,

   v.

   ORIGIS ENERGY USA, INC.
   800 Brickell Avenue, Suite 1100                 Case No. 1:20-cv-23284
   Miami, FL 33131,
                                                   JURY TRIAL DEMANDED
   Serve:

        April Boyer, Esq.
        K&L Gates
        Southeast Financial Center, Suite 3900
        200 South Biscayne Boulevard
        Miami, FL 33131,

                   Defendant.



                       CIVIL COMPLAINT FOR EQUITABLE
                AND MONETARY RELIEF AND DEMAND FOR JURY TRIAL

          Plaintiff James Morelli brings this civil complaint alleging unlawful discrimination and

  retaliation against Defendant Origis Energy USA, Inc. for violating the Americans with

  Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., and the Maryland Fair Employment

  Practices Act, Maryland Code Ann. Art. 49B, § 15 as amended, (repealed and recodified by 2009

  Md. Laws Ch. 120, H.B. 51).




                                                  1
Case 1:20-cv-23284-XXXX Document 1 Entered on FLSD Docket 08/06/2020 Page 2 of 11



                                              PARTIES

          1. Plaintiff James Morelli (“Morelli”) is a United States citizen domiciled in Maryland,

  and he primarily worked for Defendant Origis Energy USA, Inc. from his home in Lusby,

  Maryland.

          2. Defendant Origis Energy USA, Inc. (“Origis”) is a Delaware corporation with its

  principal place of business located in Miami, Florida.

                                  JURISDICTION AND VENUE

          3. This Court has jurisdiction under 28 U.S.C. § 1331 because Morelli’s federal

  discrimination and retaliation claims arise under the Americans with Disabilities Act of 1990, 42

  U.S.C. § 12101 et seq., and 28 U.S.C. § 1367 because Morelli’s state law claim arises out of the

  same nucleus of operative facts and form part of the same case or controversy as the federal

  question claims under Article III of the United States Constitution.

          4. This Court has personal jurisdiction over Origis because it maintains its headquarters

  in this judicial District.

          5. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the decision to

  terminate Morelli’s employment occurred within this judicial District.

                                   FACTUAL ALLEGATIONS

          6. After a successful career at Dominion Energy spanning more than thirty years,

  Morelli joined Origis as a Senior Project Manager starting on or about June 18, 2018. Morelli

  signed an employment agreement with Origis.

          7. As a Senior Project Manager, Origis hired Morelli to lead two projects in La Plata,

  Maryland initiated by an agreement between Origis and the Southern Maryland Electric

  Cooperative (“SMECO”) to build two Solar sites.



                                                   2
Case 1:20-cv-23284-XXXX Document 1 Entered on FLSD Docket 08/06/2020 Page 3 of 11



         8. At the time of Morelli’s hire, Origis had yet to receive the requisite permits from the

  Charles County government. Morelli worked on putting together bid documents for prospective

  Engineer Procure and Construct (EPC) bidders.

         9. Towards the end of 2018, Morelli was given an additional project by Origis, a solar

  project to be built in Salome, Arizona called “AZ Solar 1.”

         10. AZ Solar 1 was a joint venture between Origis and the Western Area Power Authority

  (“WAPA”). WAPA is one of four power marketing administrations within the United States

  Department of Energy.

         11. On or about March 27, 2019, Origis gave Morelli a good performance review for his

  performance in 2018. As part of his performance evaluation, Morelli received a $10,000 bonus

  payment. Morelli only performed six months of work for Origis during 2018.

         12. In 2006, Congress enacted the Solar Investment Tax Credit (“SITC”) to encourage

  the growth of solar energy throughout the United States. Congress extended this tax credit in

  2015. The SITC provided for a thirty percent federal tax credit claimed against the tax liability

  of residential (under Section 25D) and commercial and utility (under Section 48) investors in

  solar energy property. In the case of the Section 48 credit, the business that installs, develops

  and/or finances the project claims the credit. Eligibility for this tax credit is based on a

  commence construction standard, and it is slated to decrease starting this year.

         13. In order for Origis to reap the SITC for the AZ Solar 1 project, Origis needed the AZ

  Solar 1 project to begin generating power by the end of the calendar year 2019.

         14. Throughout 2019, the AZ Solar 1 project progressively fell behind where it risked not

  being completed on time due to construction permitting delays and the slow work by Wanzek

  (EPC). To prevent the project from falling further behind and to ensure timely completion,



                                                    3
Case 1:20-cv-23284-XXXX Document 1 Entered on FLSD Docket 08/06/2020 Page 4 of 11



  Morelli traveled to Arizona on or about November 4, 2019. From November 4, until December

  30, Morelli worked on-site for the AZ Solar 1 project for over twelve hours a day, seven days a

  week to meet the deadline.

         15. By the end of December 2019, Morelli had the AZ Solar 1 project up and running.

  This allowed Origis to claim approximately $5-6 million in the SITC. Morelli continued to work

  on finalizing site work and SCADA commissioning on AZ Solar1 and went back to working on

  the projects in La Plata, MD from his home in Lusby, MD as directed by Scott Shively.

         16. On January 23, 2020 Morelli submitted his self-assessment form for his own 2019

  performance evaluation as required by Origis. Given Morelli’s success on the AZ Solar 1

  project, Morelli rated himself as successful during 2019. And he expected a bonus

  commensurate with the project’s success, given that Origis gave Morelli a $10,000 bonus the

  year prior for only six months of work.

         17. According to Origis’ own policies, employees were to submit their performance self-

  assessments by January 31st. Managers were supposed to hold performance meetings with

  employees during February, and bonus and salary decisions were to be communicated to

  employees by the end of March.

         18. On or about March 3, 2020, Origis circulated an e-mail regarding the company’s

  response and adaptations to the Coronavirus (COVID-19) throughout the United States. Origis’

  e-mail included some guidelines for employees, including following the U.S. Center for Disease

  Control’s recommendations on travel.

         19. On or about March 9, 2020, Morelli received an invitation from his supervisor, Scott

  Shively, for a meeting on March 12, 2020 at 10:00 a.m. The subject of the calendar invitation

  was “Performance Review (Morelli).” Morelli accepted this calendar invitation request.



                                                  4
Case 1:20-cv-23284-XXXX Document 1 Entered on FLSD Docket 08/06/2020 Page 5 of 11



         20. On or about March 11, 2020, Morelli requested that he be excused from attending an

  upcoming in-person meeting in Austin, TX because of several pre-existing medical conditions he

  has that make him a high-risk patient for complications of COVID-19. Morelli made this request

  via e-mail to Shawn McAdams, Human Resources Director, and his supervisor, Scott Shively.

  Morelli stated that he is almost 60 years old and suffers from a serious autoimmune disease

  called scleroderma/morphia. Morelli further stated that he had asthma. Morelli stated that he did

  not want to risk his health on this trip and that he would be happy to go once the virus is gone

         21. Shawn McAdams replied to Morelli’s request on March 11, 2020 approving Morelli’s

  request not to attend the meeting in Austin, TX. Morelli stated that he could join via Teams,

  which is a videoconference software. Morelli received no response to this offer. Scott Shively

  never responded to the email.

         22. At approximately 10:00 a.m. on March 12, 2020, Morelli called into what he thought

  was his 2019 performance evaluation. However, Scott Shively, a Managing Director and

  Morelli’s supervisor, immediately informed Morelli that Shawn McAdams, Origis’ Human

  Resources Director, was also on the teleconference. Shively proceeded to inform Morelli that

  Origis was terminating Morelli’s employment. Shively stated that Origis wanted to transition

  Morelli’s position into more of a finance role. McAdams then stated that consistent with

  Morelli’s employment agreement, his termination would be effective March 20, 2020. Origis

  never indicated any issues with Morelli’s performance or any indication of misconduct.

         23. Shortly thereafter, Morelli received a letter of termination dated March 12, 2020

  along with a proposed severance agreement. This letter stated that Origis had discovered

  grounds to terminate Morelli’s employment for “cause,” but that it elected to terminate Morelli’s

  employment without cause consistent with Morelli’s employment agreement.



                                                   5
Case 1:20-cv-23284-XXXX Document 1 Entered on FLSD Docket 08/06/2020 Page 6 of 11



          24. Morelli’s employment officially ended on March 20, 2020.

                                             COUNT I
                                          Discrimination
                       Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

          25. Morelli incorporates the allegations set forth in the foregoing paragraphs as though

  fully alleged herein.

          26. Morelli was a “person” and Origis’ “employee” as defined by the ADA.

          27. Origis was Morelli’s “employer” as defined by the ADA.

          28. Morelli has several medical conditions that constitute a “disability” as defined by 42

  U.S.C. § 12102(1)(A).

          29. Morelli has asthma and scleroderma/morphia, a serious autoimmune disorder. These

  conditions limit one of more of Morelli’s major life activities, including his ability to work and

  ability to travel.

          30. Morelli could and did perform all essential functions of his job with and without

  reasonable accommodations for his disabilities, including the ability not to attend certain

  meetings in-person during the COVID-19 pandemic.

          31. Origis had notice of Morelli’s disability when he requested a reasonable

  accommodation on March 11, 2020, stating in his e-mail to Shawn McAdams and Scott Shively

  that Morelli suffered from asthma and scleroderma/morphia.

          32. At the time of Morelli’s termination, he was qualified to perform his position and

  meeting his employer’s legitimate expectations.

          33. Morelli’s discharge on March 12, 2020 occurred under circumstances that raise a

  reasonable inference of unlawful discrimination.




                                                    6
Case 1:20-cv-23284-XXXX Document 1 Entered on FLSD Docket 08/06/2020 Page 7 of 11



          34. Origis discriminated against Morelli when it notified him of his termination on March

  12, 2020 because of his disabilities and/or because he requested a reasonable accommodation for

  his disabilities.

          35. Morelli sustained damages as a result of Origis’ illegal discrimination in violation of

  the ADA.

          36. Morelli is entitled to such legal or equitable relief as will effectuate the purposes of

  the ADA, including but not limited to economic and compensatory damages, and reasonable

  costs and attorneys’ fees.

          37. Morelli filed a Charge of Discrimination with the Equal Employment Opportunity

  Commission on June 12, 2020.

          38. The Equal Employment Opportunity Commission issued Morelli a Dismissal of his

  Charge and Notice of Right to Sue on June 23, 2020.

                                             COUNT II
                                             Retaliation
                      Americans with Disabilities Act – 42 U.S.C. § 12101, et seq.

          39. Morelli incorporates the allegations set forth in the foregoing paragraphs as though

  fully alleged herein.

          40. Morelli was a “person” and Origis’ “employee” as defined by the ADA.

          41. Origis was Morelli’s “employer” as defined by the ADA.

          42. Morelli has several medical conditions that constitute a “disability” as defined by 42

  U.S.C. § 12102(1)(A).

          43. Morelli has asthma and scleroderma/morphia, a serious autoimmune disorder. These

  conditions limit one of more of Morelli’s major life activities, including his ability to work and

  his ability to travel.



                                                    7
Case 1:20-cv-23284-XXXX Document 1 Entered on FLSD Docket 08/06/2020 Page 8 of 11



         44. Morelli could and did perform all the essential functions of his job with and without

  reasonable accommodations for his disabilities, including the ability not to attend certain

  meetings in-person during the COVID-19 pandemic.

         45. Origis had notice of Morelli’s disability when he engaged in the protected activity of

  requesting a reasonable accommodation under the ADA on March 11, 2020, stating in his e-mail

  to Shawn McAdams and Scott Shively that Morelli suffered from asthma and

  scleroderma/morphia.

         46. Morelli suffered an adverse action when Origis terminated Morelli’s employment the

  following day.

         47. At the time of Morelli’s termination, he was qualified to perform his position and

  meeting his employer’s legitimate expectations.

         48. Morelli’s discharge on March 12, 2020 occurred under circumstances that raise a

  reasonable inference of unlawful retaliation.

         49. Origis retaliated against Morelli when it notified him of his termination on March 12,

  2020 so soon after Morelli engaged in protected activity.

         50. Morelli sustained damages as a result of Origis’ illegal retaliation in violation of the

  ADA.

         51. Morelli is entitled to such legal or equitable relief as will effectuate the purposes of

  the ADA, including but not limited to economic and compensatory damages, and reasonable

  costs and attorneys’ fees.

         52. Morelli filed a Charge of Discrimination with the Equal Employment Opportunity

  Commission on June 12, 2020.




                                                    8
Case 1:20-cv-23284-XXXX Document 1 Entered on FLSD Docket 08/06/2020 Page 9 of 11



          53. The Equal Employment Opportunity Commission issued Morelli a Dismissal of his

  Charge and Notice of Right to Sue on June 23, 2020.

                                          COUNT III
                             Maryland Fair Employment Practices Act
                                         Discrimination

          54. Morelli incorporates the allegations set forth in the foregoing paragraphs as though

  fully alleged herein.

          55. Morelli was a “person” and Origis’ “employee” as defined by the Maryland Fair

  Employment Practices Act.

          56. Origis was Morelli’s “employer” as defined by the Maryland Fair Employment

  Practices Act (“FEPA”).

          57. Morelli has several medical conditions that constitute a “disability” as defined by the

  Maryland FEPA.

          58. Morelli has asthma and scleroderma/Morphia, a serious autoimmune disorder. These

  conditions limit one of more of Morelli’s major life activities, including his ability to work and

  his ability to travel.

          59. Morelli could and did perform all essential functions of his job with or without

  reasonable accommodations for his disabilities, including the ability not to attend certain

  meetings in-person during the COVID-19 pandemic.

          60. Origis had notice of Morelli’s disability when he requested a reasonable

  accommodation on March 11, 2020, stating in his e-mail to Shawn McAdams and Scott Shively

  that Morelli suffered from asthma and Scleroderma.

          61. At the time of Morelli’s termination, he was qualified to perform the essential

  functions of his position and meeting his employer’s legitimate expectations.



                                                   9
Case 1:20-cv-23284-XXXX Document 1 Entered on FLSD Docket 08/06/2020 Page 10 of 11



           62. Morelli’s termination on March 12, 2020 occurred under circumstances that raise a

   reasonable inference of unlawful discrimination.

           63. Origis discriminated against Morelli when it notified him of his termination on March

   12, 2020 because of his disabilities and because he requested a reasonable accommodation for

   his disabilities.

           64. Morelli sustained damages as a result of Origis’ illegal discrimination in violation of

   the Maryland FEPA.

           65. Morelli is entitled to such legal or equitable relief as will effectuate the purposes of

   the Maryland FEPA, including but not limited to economic and compensatory damages, and

   reasonable costs and attorneys’ fees.

           66. Morelli filed a charge with the Maryland Commission on Civil Rights to exhaust his

   administrative remedies. The jurisdictional period has not yet run on this claim and it is

   incorporated herein so as to give notice of it to Origis for purposes of relation back once his

   administrative remedies are exhausted and he seeks to amend.

                                           PRAYER FOR RELIEF

           Based on the foregoing, Morelli respectfully requests that the Court enter judgment in his

   favor and award to him the following relief:

           a.      Economic damages, back pay and front pay, in an amount to be awarded at trial;

           b.      Compensatory damages, in an amount to be awarded at trial;

           c.      Attorney’s fees and costs;

           d.      Pre-judgment interest;

           e.      Equitable relief; and

           f.      Any other relief that this Court deems just and proper.



                                                     10
Case 1:20-cv-23284-XXXX Document 1 Entered on FLSD Docket 08/06/2020 Page 11 of 11



                                  DEMAND FOR JURY TRIAL

         Morelli demands a trial by jury for any and all issues proper to be so tried.




                                               Respectfully submitted,



                                               /s/ R. Scott Oswald          ___
                                               R. Scott Oswald (FL Bar # 158437)
                                               Adam Augustine Carter (pro hac vice forthcoming)
                                               The Employment Law Group, P.C.
                                               888 17th St. NW, 9th floor
                                               Washington, D.C. 20006
                                               (202) 261-2803
                                               (202) 261-2835 (facsimile)
                                               acarter@employmentlawgroup.com
                                               soswald@employmentlawgroup.com

                                               Attorneys for James Morelli




                                                  11
